DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Applicant’s amendment filed on 10/14/2022 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:


Claims 2-4, had been cancelled.

Claims 6-7 and 15-17 had been withdrawn.

Claims 1 and 5-17 are pending. 

Claims 1, 5, 8-14 are under examination.

The rejection on claims 8-14 under 35 U.S.C. 112(b) is withdrawn due to amendment.
The rejection on Claim(s) 1 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 20150191710) is maintained and of record. 

Applicant’s arguments are summarized below:

“Therefore, the transgenic animal of claim 1 represents a discovery platform for novel reporter fused antibodies. Previously reported cell lines or transgenic animals are made by overexpressing the cDNA of a known antibody, therefore can only produce that single antibody. Such cell lines or transgenic animals can only be used as bioreactors for producing specific known reporter fused antibodies (such like the p185 antibody by Li's, or CD38 antibody by Mihara's). 
As described above, the cell line or transgenic animal that Lee reported is not related or anticipated to the transgenic animals described here. What Lee reported are made by overexpressing a known exogenous cDNA sequence, which can only produce a single type of reporter fused antibody, which is irrelevant to immunization treatment. The animal of claim 1 is significantly different because: 
(1) It is made by modifying the animal endogenous antibody gene using knock-in technology (as illustrated in Figures 2, 3 and 4). 
(2) The result animal can produce an enormous diversity of reporter fused antibodies and not a single antibody. 
(3) The result animal can respond to immunization, and generate reporter fused antibodies specific to the given antigen, which are novel instead of known”.

Applicant’s arguments have been considered but are not persuasive. 

The current claim 1 directs to a product, i.e. a transgenic animal having a reporter protein fusion antibody wherein the reporter protein is selected from various known reporter molecule in the field. 

The reference of Lee teaches a transgenic animal having the same structure of reporter protein fusion antibody (See figure 1; section 0068 and 0080-81). The basic two components, namely reporter molecule and antibody, are read by Lee’s reference. 

Turn to the differences brought up by applicant, i.e. the main (1), (2) and (3) “advantages” as shown above. The so-called transgenic technology has been known and commonly practiced for more than three decades. The above three advantages would have been inherent once the same structure of reporter-antibody fusion protein is inserted in the genome (stem cell) and the better results would have been reasonably anticipated.   Note, absence contrary to the evidence, applicant has not shown any comparison (other than the conventional transgenic technique) about its superiority in the recited transgenic animal. 

The rejection on claim(s) 1 and 5 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by Li (CN105646704; see English translation) is maintained and of record. 


Applicant essentially repeat the above argument “[a]s described above in the response to the rejection of Claims 8-14 under 35 USC§ 112, The animals of claim 1 is significantly different from Li et al. Claims 5 and 8 use antibodies of Claim 1, and therefore are different from previous reports including Li et al's. Such animals for novel reporter fused antibody discovery have not been reported in literature”.

Applicant’s arguments have been considered but are not persuasive. 

Again, the above three advantages would have been inherent once the same structure of reporter-antibody fusion protein is inserted in the genome (stem cell) and the better results would have been reasonably anticipated.   Note, absence contrary to the evidence, applicant has not shown any comparison (other than the conventional transgenic technique) about its superiority in the recited transgenic animal. 


4.	The rejection on claim 5 under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of Kodama (US 7750204) is maintained and of record.

Applicant’s arguments are summarized below:

“According to the U.S. Supreme Court ruling in Graham v. John Deere, 383 U.S. 1 (1960), in making a case for obviousness, the Examiner must 1) determine the scope and content of the prior art; 2) ascertain the differences between the prior art and the claims at issue; 3) resolve the level of ordinary skill in the pertinent art; and 4) evaluate evidence of secondary considerations. These principles have been reconfirmed by the Supreme Court in KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). 
In KSR Int'l Co., the US Supreme Court restated the requirements for a finding of obviousness. Encouraging the application of common knowledge and common sense, the Court took care to guard against hindsight bias and ex post reasoning and to distinguish the predictable from the unpredictable arts ("If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability."). Based on the combination of references set forth by the Examiner, Applicant asserts that the rejection of the claims under § 103 could only have been made with hindsight bias and ex post reasoning. 
When applying 35 U.S.C. § 103, the following tenets of patent law must be followed: 1) the claimed invention must be considered as a whole; 2) the references must be considered as a whole; 3) the references must be viewed without the benefit of impermissible hindsight vision afforded by the claimed invention; and 4) reasonable expectation of success is the standard with which obviousness is determined (MPEP § 2141 II). 
Applicants contend that Kodama et al. publication describes producing antibodies using transgenic animals overexpressing antigens. It does not teach generating novel reporter fused antibody in transgenic animals. It does not teach modifying animals endogenous antigen genes and therefore is unrelated to the current application. 
Applicants respectfully request reconsideration and withdrawal of the present rejection.”

Applicant’s arguments have been considered but are not persuasive. 

First, applicant’s reviewal case law of Graham v. John Deer and KSR Intl. Co. is acknowledged. 
Applicants contend that Kodama et al's publication describes producing antibodies using transgenic animals overexpressing antigens. Moreover, applicant point out that Kodama does not teach generating novel reporter fused antibody in transgenic animals. It does not teach modifying animals endogenous antigen genes and therefore is unrelated to the current application. Examiner disagrees.  

The two basic components fused protein in transgenic animals, i.e. antibody and reporter molecule, are disclosed by Kodama. Absence of the evidence to the contrary, Kodama transgenic animals having the fusion antibody with the reporter protein would perform the same way as the current one. 

5. Upon further consideration, a new reference disclosed the current transgenic animal is show below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Edge (US 20040117863).

Edge teaches a transgenic animal having a reporter protein (horse peroxidase) fusion antibody (See section 0018-0020).

With regard to claim 5,the transgenic animal can be of mice, rabbit, sheep, goat, chicken and llama (See section 0051). 

With regard to claim 8, the transgenic animal can be used for diagnosis purpose, e.g. antibody detecting epitope on an antigen (See section 0020). 

6.	The rejection on Claims 9-12 under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 5 and 8 above, and further in view of Shen (Chem Rev 2014 114:7631-7677) is withdrawn because the fusion antibody in Li reference is not for diagnostic.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge, as applied to claims 1, 5 and 8 above, and further in view Shen (Chem Rev 2014 114:7631-7677).

Edge reference teaches using the fusion antibody having reporter protein for detecting an antigen (diagnostic), but Edge does not explicitly teach using sandwich assay, i.e. two antibodies targeting on the same target molecule for detecting target molecules in a sample.  Nevertheless, using sandwich assay has been well-known and commonly practiced in the field. Such as revealed by Shen’s review article (See Figure 2, 3, 6).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sandwich method taught by Shen as to use two antibodies specific for the same target with reasonable expectation of success because sandwich assay is well-known and commonly practice in the field. Moreover, the first antibody having a reporter protein, i.e horse peroxidase, can be used a label for detection together with a second (additional) antibody targeting on the same molecule. 

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect a target molecule in a sample, and there were a number of methodologies available to do so, including sandwich assay (two antibodies targeting the same target molecule).  Given the fact that the target molecule is known, e.g. protein sequence, the skilled artisan would have reason to try these methodologies, i.e. two antibodies recognizing same protein at two different epitopes as sandwich assay with reasonable expectation.

Applicant argument on claims 9-12 rejected under 35 U.S.C. 103 as allegedly being unpatentable over Li as applied to claims 1, 5 and 8 above, and further in view of Shen (Chem Rev 2014 114:7631-7677) is summarized below.

“The examiner contends that, the skilled artisan would have reason to try these methodologies, i.e. two antibodies recognizing same protein at two different epitopes as sandwich assay with reasonable expectation of success. 
No prior art teaches or fairly suggests in the current invention, i.e. contacting a sample having a target with a first reporter protein fusion antibody having one pair of donor/acceptor or complementation molecule from a transgenic animal followed by contacting a second reporter protein fusion antibody having another pair of the donor/acceptor or complementation molecule for detection the target molecule. The conventional prior art in the field usually generating transgenic animal having reporter fusion antibody. However, the reporter molecule are often for identification purpose, such as GFP or EGFP (See above Lee or Li references). Similar to Li et al, the cited prior art by Mihara et al's publication is on overexpressing a fixed cDNA (coding for an ani-CD38 antibody) in cells and is unrelated to the transgenic animal of Claim 1. Therefore, the teachings of Shen cannot cure the deficiency of Li”.

Applicant’s arguments have been considered but are not persuasive. 

First, claims 9-12 directs to an embodiment using an additional antibody for detection of target molecule. The claims are not specified only for donor/acceptor or complementation which have been indicated allowable in claims 13-14.  Particularly, claim 12 recites species horseradish peroxidase (HPR) which is a well-know label for conjugating on antibody for two antibodies sandwich assay as shown by Shen. Moreover, new prior art Edge has shown transgenic animal having conjugate of antibody with label molecule HPR. No feature in claims 9-12 has shown particular superiority than the conventional transgenic animal having modifying endogenous molecules by genome manipulation.  


Allowable Subject Matter
9.`	The following is a statement of reasons for the indication of allowable subject matter:  claim 13-14 are free of prior art because no prior art teaches or fairly suggests in the instant invention, i.e. contacting a sample having a target with a first reporter protein fusion antibody having one pair of donor/acceptor or complementation molecule from a transgenic animal followed by contacting a second reporter protein fusion antibody having another pair of the donor/acceptor or complementation molecule for detection the target molecule.  The conventional prior art in the field usually generating transgenic animal having reporter fusion antibody. However the reporter molecule are often for identifying purpose, such as GFP or EGFP (See above Edge reference). 



10.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678